829 F.2d 36Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.LASERCOMB AMERICA, INC., Plaintiff-Appellee,v.HOLIDAY STEEL RULE DIE CORPORATION; Larry Holliday, JobReynolds, Defendants-Appellants.
No. 87-3071
United States Court of Appeals, Fourth Circuit.
Submitted July 22, 1987.Decided August 26, 1987.

Boris Haskell, Paris & Haskell, Rick Franklin Shumate, Schlosser & Garner, for appellants.
Betty Joe Pearce, Peter Frederick Chastain, Turner, Enochs, Sparrow & Boone, PA; Judith Rose Spector Stern, Bruce D. Sunstein, Lee Carl Bromberg, Bromberg, Sunstein & Casselman, for appellee.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Holiday Steel Rule Die Corporation, its president Larry Holliday, and its computer programmer Job Reynolds, seek to appeal the district court order granting partial summary judgment in favor of Lasercomb America, Inc. in this copyright infringement suit.


2
We dismiss the appeal for lack of jurisdiction.  The grant of partial summary judgment was not a final order and therefore is not appealable under 28 U.S.C. Sec. 1291.  See Dilly v. S. S. Kresqe, 606 F.2d 62 (4th Cir. 1979).


3
We reject the contention that the order granting partial summary judgment continued the previous preliminary injunction order and therefore is appealable under 28 U.S.C. Sec. 1292(a)(1).  The order granting partial summary judgment did no more than mention the injunction as an historical fact in the suit and quote the order embodying it.  It had no effect on the injunction at all.


4
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


5
DISMISSED.